DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/514859 filed 07/17/2019 in which claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-10 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 15, 17-19 of U.S. Patent No 10,404,329 B2. Although the claims at issue are not identical, they are not patentably distinct from each. See the table below.
Current Application 16,514,859
Patent 10,404,329B2
Claim 1
Claim 1 
Claim 6
Claim 5
Claims 2 and 7
Claim 1 and 5
Claims 3 and 8
Claims 2 and 7
Claims 4 and 9
Claims 3 and 8
Claims 5 and 10
Claims 4 and 9
Claim 16
Claim 15
Claim 18
Claim 17

Claim 18
Claim 20
Claim 19


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al (US 2010/0177759 A1) (hereinafter Fischer).

Regarding claim 1, Fischer teaches a system for transporting IP data in a Distributed Antenna System (Fischer: Fig. 1; [0015]-[0016], DAS system for communicating IP data), the system comprising: 
at least one Digital Access Units (DAU) having a plurality of optical input ports and at least one Ethernet port (Fischer: Fig. 3; [0027]-[0028], host unit (DAU) comprising optical input/output for connection to/from remote units 306 and Ethernet port 324 for connection to/from IPD 330); 
a plurality of Digital Remote Units (DRUs) coupled to the at least one DAU, wherein each of the plurality of DRUs has a plurality of optical input/output ports and at least one Ethernet port (Fischer: Figs. 1, 2 and 3-4; [0018], [0020]; [0023], plurality of remote units 106 (DRUs) coupled to the host unit, each remote unit comprising optical input/output port for connection to the host unit and an Ethernet pipe (port 222) for communication with IPD 216); 
wherein the at least one DAU includes 
a Framer/Deframer operable to separate the upstream cellular data from the upstream IP data (Fischer: Fig. 3:320; [0029], SeRF (Framer/Deframer) 320 multiplexes/demultiplexes RF data and IP data); 
a network switch operable to buffer the cellular payload data and the IP data and to route the IP data received from the plurality of DRUs to the at least one Ethernet port of the DAU (Fischer: Fig. 3; [0028]; [0032], the host unit has a switch that receives/buffers frames comprising IP data and RF data and de-multiplexes the ID data from the RF data). 

Regarding claim 6, Fischer teaches a system for transporting IP data in a Distributed Antenna System, the system comprising: 
at least one Digital Access Units (DAU) having a plurality of optical input/output ports and at least one Ethernet port (Fischer: Fig. 3; [0027]-[0028], host unit (DAU) comprising optical input/output for connection to/from remote units 306 and Ethernet port 324 for connection to/from IPD 330);  
a plurality of Digital Remote Units (DRUs) coupled to the at least one DAU, wherein each of the plurality of DRUs has a plurality of optical input/output ports and at least one Ethernet port (Fischer: Figs. 1, 2 and 3-4; [0018], [0020]; [0023], plurality of remote units 106 (DRUs) coupled to the host unit, each remote unit comprising optical input/output port for connection to the host unit and an Ethernet pipe (port 222) for communication with IPD 216);  
18wherein each of the plurality of DRUs includes: 
a Framer/Deframer operable to separate cellular payload data from IP data (Fischer: Fig. 2:220; [0020]-[0023], SeRF (Framer/Deframer) 220 multiplexes or demultiplexes RF data and IP data); and 
a network switch operable to buffer the cellular payload data and the IP data and to route the IP data received from the at least one DAU to the at least one Ethernet port of the DRU (Fischer: Fig. 3; [0028]; [0032], the host unit has a switch that receives/buffers frames comprising IP data and RF data and de-multiplexes the ID data from the RF data).

Regarding claim 11, Fischer teaches a method of operating a Distributed Antenna System (DAS), the method comprising: 
receiving, at a digital remote unit (DRU) of the DAS, downstream IP data and downstream cellular data (Fischer: Fig. 3; [0027]-[0028], host unit (DAU) comprising optical input/output for connection to/from remote units 306 and transmits IP data and cellular data to the DRUs);
separating the downstream IP data from the downstream cellular data (Fischer: Fig. 3; [0028]-[0032], the host unit transmits frames comprising IP data and RF data to the DRUs; DRUs receives the IP data and RD data via the RF port and Ethernet port).  
(Fischer: Fig. 3; [0028]-[0032], the host unit transmits frames comprising IP data and RF data to the DRUs);  and 
outputting the downstream IP data at an Ethernet port of the DRU  (Fischer: Fig. 3; [0028]-[0032], the host unit transmits frames comprising IP data and RF data to the DRUs).  

Regarding claim 16, Fischer teaches a method of operating a digital access unit (DAU) of a Distributed Antenna System (DAS) (Fischer: Fig. 1; [0015]-[0016], DAS system for communicating IP data), the method comprising: 
receiving at the DAU, upstream IP data and upstream cellular data (Fischer: Fig. 3; [0027]-[0028], host unit (DAU) comprising optical input/output for connection to/from remote units 306 and receives IP data and cellular data via the DRUs); 
separating the upstream IP data from the upstream cellular data (Fischer: Fig. 3:320; [0029], SeRF (Framer/Deframer) 320 multiplexes/demultiplexes RF data and IP data); 
providing information associated with the upstream cellular data to an RF port of the DAU (Fischer: Fig. 3; [0027]-[0032], the host unit output the cellular data to the DRU via RF ports);
outputting the upstream IP data at an Ethernet port of the DAU (Fischer: Fig. 3; [0028]; [0032], the host unit receives frames comprising IP data and RF data and de-multiplexes the ID data from the RF data). 

Regarding claims 2 and 7 , Fischer teaches wherein the DAU further comprises a plurality of RF input/output ports (Fischer: Fig. 3; [0027]-[0028] host unit comprising as plurality of RF input/output for communication with the remote units 306).

Regarding claims 3 and 8, Fischer teaches wherein each of the plurality of DRUs is coupled to one or more transmit/receive antennas (Fischer: Fig. 2; [0021]; remote units having antenna 212).
Regarding claims 4 and 9, Fischer teaches wherein the network switch is operable to receive a plurality of IP data streams associated with the plurality of optical input ports of the DAU (Fischer: Fig. 4; [0029] SeRF receiving IP data from the Ethernet port). Regarding claims 5 and 10, Fischer teaches wherein the network switch is operable to receive IP data from the at least one Ethernet port of the at least one DAU and IP data from a CPU of the at least one DAU (Fischer: Fig. 2 and 3; [0029]; [0034] IPD 330 receives IP data from Ethernet port 324; host unit has SeRF that multiplexes/demultiplexes, hence SeRF has a processor/CPU). 

Regarding claims 12 and 17, Fischer teaches wherein the downstream IP data and the downstream cellular data are received at an optical port of the DRU (Fischer; Figs. 2 and 4; [0029]-[0030], downstream IP data and RF data received at the remote units optical ports via optical links 130). Regarding claims 13 and 18, Fischer teaches wherein separating the downstream IP data from the downstream cellular data comprises deframing a packet including the downstream IP data and the downstream cellular data (Fischer; Figs. 2 and 4; [0029]-[0030], de-multiplexing RF data from IP data). Regarding claims 14 and 19, Fischer in view of Wala teaches receiving, at the Ethernet port of the DRU, upstream IP data; receiving, at the antenna coupled to the DRU, upstream cellular data; framing the upstream IP data and information associated with the upstream cellular data; and transmitting the framed upstream data from the DRU (Fischer; Figs. 2 and 4; [0028]-[0029], receiving frame comprising IP data and RF data, multiplexing the data and transmitting to the host units, see also Evans, [0015]-[0116], Figs. 14-15). Regarding claims 15 and 20, Fischer in view of Wala wherein transmitting the framed upstream data is performed at the optical input ports of the DRU  (Fischer; Figs. 2 and 4; [0028]-[0029], receiving frame comprising IP data and RF data, multiplexing the data and transmitting to the host units, see also Evans, [0015]-[0116], Figs. 14-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478